                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:20-CV-00130-GCM
 CELGARD, LLC,

                  Plaintiff,

     v.                                                           ORDER

 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD.,
 SHENZHEN SENIOR
 TECHNOLOGY MATERIAL CO.
 LTD. (US) RESEARCH INSTITUTE,
 GLOBAL VENTURE
 DEVELOPMENT, INC. ,
 SUN TOWN TECHNOLOGY, INC.,
 XIAOMIN ZHANG,
 GLOBAL VENTURE
 DEVELOPMENT, LLC,

                  Defendants.


          THIS MATTER is before the Court upon Defendants Shenzhen Senior Technology

Material Co. Ltd. (US) Research Institute, Sun Town Technology, Inc., Global Venture

Development, LLC, and Global Venture Development, Inc.’s Motion for Leave to File Documents

Under Seal (ECF Doc. 23), Defendants Shenzhen Senior Technology Material Co. Ltd. and Dr.

Xiaomin “Steve” Zhang’s Motion for Leave to File Documents Under Seal (ECF Doc. 35), and

Defendants Shenzhen Senior Technology Material Co. Ltd. and Dr. Xiaomin “Steve” Zhang’s

Motion for Leave to File Documents Under Seal (ECF Doc. 45), none of which were opposed.

          When a party makes a request to seal judicial records, the Court must (1) give the public

notice and a reasonable opportunity to challenge the request to seal; (2) “consider less drastic

alternatives to sealing;” and (3) if it decides to seal, make specific findings and state the reasons



           Case 3:20-cv-00130-GCM Document 52 Filed 01/25/21 Page 1 of 2
for its decision to seal rather than choosing other alternatives. Virginia Dep’t of State Police v.

Washington Post, 386 F.3d 567, 576 (4th Cir. 2004). In accordance with the law of this Circuit as

well as the Local Rules, the Court has considered these motions to seal, the public’s interest in

access to such materials, and alternatives to sealing. The public has been provided with adequate

notice and an opportunity to object to these motions. The motions were filed on May 27, 2020,

June 11, 2020, and July 16, 2020, and they have been accessible to the public through the Court’s

electronic case filing system since that time. The Court determines that no less restrictive means

other than sealing is sufficient because a public filing of such materials would reveal confidential

financial and business information which, if made public, could harm the parties’ business

interests. The Court concludes that the sealing of these documents is narrowly tailored to serve

the interest of protecting the confidential information.

       IT IS THEREFORE ORDERED that Defendants Shenzhen Senior Technology Material

Co. Ltd. (US) Research Institute, Sun Town Technology, Inc., Global Venture Development, LLC,

and Global Venture Development, Inc.’s Motion for Leave to File Documents Under Seal (ECF

Doc. 23), Defendants Shenzhen Senior Technology Material Co. Ltd. and Dr. Xiaomin “Steve”

Zhang’s Motion for Leave to File Documents Under Seal (ECF Doc. 35), and Defendants

Shenzhen Senior Technology Material Co. Ltd. and Dr. Xiaomin “Steve” Zhang’s Motion for

Leave to File Documents Under Seal (ECF Doc. 45) are all hereby GRANTED, and the requested

documents shall be filed under seal until further Order of this Court.

       SO ORDERED.



                                       Signed: January 25, 2021




         Case 3:20-cv-00130-GCM Document 52 Filed 01/25/21 Page 2 of 2
